     Case 3:18-cv-01260-BEN-MDD Document 62 Filed 10/08/20 PageID.1403 Page 1 of 2



 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9     SIMPSON PERFORMANCE                                 Case No.: 3:18-cv-01260-BEN-MDD
       PRODUCTS, INC., a Texas corporation,
10
                                          Plaintiff,       ORDER FOR ENTRY OF
11                                                         STIPULATED CONSENT
       v.                                                  JUDGMENT AND ORDER OF
12
                                                           DISMISSAL
       NECKSGEN INC., a California
13
       corporation,
14                                      Defendant.
15
16          Plaintiff Simpson Performance Products, Inc. and Defendant NecksGen Inc.,
17    collectively the “Settling Parties,” have agreed to a negotiated settlement of the dispute
18    between them alleged in this action and have set forth the terms and conditions of such
19    settlement in a Confidential Settlement Agreement (the “Settlement Agreement”). The
20    Settling Parties, by their respective undersigned attorneys, stipulate and consent to entry of
21    Judgment as set forth in their joint motion requesting same.
22          The Court has reviewed the joint motion and, good cause appearing, the joint motion
23    is GRANTED.
24          IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
25          1.     This Court has jurisdiction over the subject matter of this patent infringement
26    action, has personal jurisdiction over the Settling Parties, and expressly retains jurisdiction
27    to enforce the terms of the Settlement Agreement.
28          2.     This Action, including Plaintiff’s claims and Defendant’s counterclaims, is
                                                       1
                                                                                3:18-cv-01260-BEN-MDD
     Case 3:18-cv-01260-BEN-MDD Document 62 Filed 10/08/20 PageID.1404 Page 2 of 2



 1    hereby DISMISSED without prejudice.
 2          3.    Each of the Settling Parties bears its own costs and attorneys’ fees.
 3          IT IS SO ORDERED.
 4
 5    Date: October 8, 2020                        __________________________________
                                                   HON. ROGER T. BENITEZ
 6
                                                   United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                                                                             3:18-cv-01260-BEN-MDD
